DETAILED ACTION
	This Office action is in response to an Amendment filed January 11, 2021, for application 16/069,938. In this amendment, no claims were added or canceled. Claims 1 – 7 are pending, and have been examined, and have been rejected.
	The Examiner thanks the Applicant for the well-prepared response. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments – Drawings 
Applicant’s arguments with respect to page 3, figure 3 have been fully considered and are persuasive per drawings within the specifications match and are indicated as eligible. The objection of page 3, figure 3 have been withdrawn.
Applicant’s arguments with respect to page 10, figure 10 have been fully considered and are persuasive per reference characters not mentioned in the specification shall not appear in the drawings and are indicated as eligible. The objection of page 10, figure 10 have been withdrawn.

Response to Arguments – 35 USC § 101
	Applicant’s arguments with respect to 35 USC § 101 have been considered but are rejected because the claims are ineligible under a mathematical concept and extra solution activity.

	The Applicant argues:

Claim 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to a judicial exception (i.e. an abstract idea) without significantly more. More specifically, the Office Action alleges claims 1-7 are directed to the abstract ideas of "mathematical concepts" and "mental processes." Applicant respectfully traverses this rejection for at least the following reasons.

The Examiner respectfully replies: 

	Examiner respectfully disagrees with Applicant, the claimed invention is allegedly directed to a judicial exception (i.e. an abstract idea) without significantly more. The abstract idea is under a “mathematical concept” and “extra solution activity” which are all directed to “mental processes.”

The Applicant argues:

Applicant respectfully submits that in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter, "2019 Guidance"), issued on January 7, 2019, Applicant's claims are directed to patent-eligible subject matter. More specifically, Applicant contends the claims demonstrate a practical application of the exception.
The 2019 Guidance separates Step 2A of the Alice/Mayo test into a two-prong test that first determines whether a claim recites an abstract idea and, if an abstract idea is recited, whether that abstract idea is integrated into a practical application. For the first prong, an analysis should be performed to determine whether the claimed invention falls into one of three categories (i.e., mathematical concepts, certain methods of organizing human activity, and mental processes). If a claim does not fall into one of the enumerated categories, the claim is not an abstract idea, absent rare circumstances. If a claim does fall into one of the enumerated categories, analysis is performed under the second prong to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. The 2019 Guidance further elaborates that" [a] claim that integrates a judicial exception into a practical application 
The Examiner respectfully replies: 

	Examiner respectfully notes that they will be providing a 3-prong test analysis below for all claimed elements under 35 U.S.C. §101 rejections. Examiner will also be providing all information regarding “mathematical concept” and “mental processes” including “extra solution activity” with the new written rejection.

The Applicant argues:

Alice test.
Assuming arguendo that the claims recite a judicial exception, which Applicant in no way concedes, the claims are, nevertheless, is patent-eligible under prong two of the revised step 2A of the Alice test. Under the second prong, the Examiner is obligated to determine whether additional elements in the claims, either on their own or in combination, are integrated into a practical application. The 2019 Guidance states that "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Without conceding that Applicant's claims are directed to any abstract idea at all, Applicant contends that the claims are integrated into a practical application. The 2019 Guidance provides examples of limitations that are indicative of integration into a practical application, such as (1) an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; (2) an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition; (3) an additional element implements a judicial exception with, or uses a judicial 

The Examiner respectfully replies:

Examiner respectfully disagrees with Applicant’s argument, the claims amended to recite “outputting the optimum solution…” the foregoing feature of the claims does recite a “mathematical calculation” under “mathematical concept” which falls under a “mental process” due to the claim recites “information processing device” is amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or outputting which is a generic component that does not utilize practical application.
As for assuming arguendo that the claim recites a judicial exception, which Examiner explains under 35 U.S.C. §101 rejection below, the Examiner goes into details of where the claims are being rejected and the arguments behind it under the 3-prong test analysis.

The Applicant argues:

2019 Guidance states, "an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field." As support for this rationale, the 2019 Guidance cites to Finjan, Inc., v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018) and Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018).
Finjan, as discussed in the April 2, 2018 USPTO Memorandum titled "Recent Subject Matter Eligibility" (hereinafter, "Finjan Memorandum"), describes a claimed invention that involves a method of virus-scanning an application program, generating a security profile identifying any potentially suspicious code in the program, and linking the security profile to the application program. Similarly, Core Wireless, also discussed in the Finjan Memorandum, describes a claimed invention that involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state.
Despite both Finjan and Core Wireless including conventional steps of "mere
aggregation of data," the Finjan Memorandum states that "[t]he claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index." The Finjan Memorandum further states, "a claim reciting a software-related invention focused on improving computer technology may not be directed to an abstract idea." Applicant submits independent claims 1, 6, and 7 relate to calculating the optimum solution for pricing of commodities based on uncertainty parameters and transforming the optimization model based on the optimum solution.

	The Examiner respectfully replies:

	Examiner respectfully recites MPEP §2106.04(a)(2) under I. Mathematical Concepts by stating “The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described 
Thus, Examiner states that the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. MPEP §2106.04(a)(2) under I. Mathematical Concepts also states “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).”

The Applicant argues:

Specifically, paragraphs [0039]-[0046] of Applicant specification describe a specific technical problem, and mentions deficiencies of specifically-identified related 
Accordingly, Applicant submits claims 1-7 provide an information processing device, an information processing method, and a recording medium that solve the aforementioned issue and calculate an optimum solution in a robust optimization model to which conceivable uncertainty is applied. See para. [0046]. Applicant submits claims 1-7 describe "a software-related invention focused on improving computer technology" and, therefore, are directed to a practical application of any alleged abstract idea.

The Examiner respectfully replies:

While the Examiner appreciates the Applicant’s argument, the Examiner respectfully disagrees, as follows: For applicant’s response of claims 1, 6 and 7, it is not an improvement of the mathematical concept and is directed to an abstract idea and on that basis is rejected. Secondly, for paragraphs [0039]-[0046], the specification is not allowed in the claim and unspecified subject matter and argument is 

Response to Arguments – 35 USC § 102
	Applicant’s arguments with respect to claims 1, 6 and 7 have been considered but are moot because all claims have been amended. Regarding Applicant’s arguments, a new grounds of rejection has been made relying upon a new reference is presented for teaching the newly presented features. Therefore, the rejection of Narsky, United States Patent 9,652,722 B1 (hereinafter ‘Narsky’) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 
	Rangarajan et al., U.S. Patent 7,921,061 B2 (hereinafter ‘Rangarajan’) in view of 
Bertsimas, Dimitris, et al. “Theory and Applications of Robust Optimization.” SIAM Review, vol. 53, no. 3, 27 Oct. 2011, pp. 464–501., doi:10.1137/080734510 (hereinafter ‘Bertsimas’).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Claims 1 – 5 are an information processing device, claim 6 is an information processing method and claim 7 is a computer-readable recording medium, all of which are directed to collection information, analyzing it, and displaying certain results of the collection and analysis. The claims do not include additional information elements sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 

Claims 1, 6 and 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method in prose. Specifically, the limitations:
acquiring an optimization model from an external device for calculating an optimum solution considering variation in one or more parameters
In ¶[0043] of the specification in the application document, the information processing device is described as a process for acquiring an optimization model from an external device.
¶[0043] “model acquisition means for acquiring an optimization model for calculating an optimum solution considering variation in one or more parameters;”
mathematical calculation.

transforming the optimization model based on the calculated optimum solution; 
In ¶[0043] of the specification in the application document, the information processing device is described as a process for transforming the optimization model based on the calculated optimum solution.
¶[0043] “model transformation means for transforming the optimization model based on the optimum solution;”
The claim is an information processing device described as a process for transforming the optimization model based on the calculated optimum solution and is reciting to perform a mathematical calculation.

outputting the optimum solution corresponding to the prices of the commodities based on the determined uncertainty parameters; and
In ¶[0043] of the specification in the application document, the information processing device is described as a process for outputting the optimum solution based on the determined uncertainty parameters.
¶[0043] “output means for outputting the optimum solution.”
The claim is an information processing device described as a process for outputting the optimum solution based on the determined uncertainty parameters and is reciting to perform a mathematical calculation.
mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No, the beginning of the claim recites “information processing device” is amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or also acquiring, transforming and outputting which are all generic components that does not utilize practical application. Therefore, no meaningful limits are imposed on practicing the abstract idea.

	The claim recites the additional elements of mere data gathering, specifically:
wherein the optimization model comprises a robust quadratic optimization model corresponding to prices of one or more commodities associated with the optimization model
calculating the optimum solution of a target variable associated with an objective function in the organization model based on determining uncertainty parameters corresponding to the one or more parameters in the optimization model
controlling a display to display the output optimum solution

	The claim further narrows in the variable to the optimization model comprises a robust quadratic optimization model, calculating the optimum solution of a target variable associated with an objective function and controlling a display to display the output optimum solution. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
abstract idea. 

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites three addition element –the optimization model comprises a robust quadratic optimization model corresponding to prices of one or more commodities associated with the optimization model, calculating the optimum solution of a target variable associated with an objective function in the organization model based on determining uncertainty parameters corresponding to the one or more parameters in the optimization model and controlling a display to display the output optimum solution. The information processing device is optimizing, calculating and outputting and is considered additional elements that do not add any meaningful improvements, such that the claimed elements that are interpreted are producing results but have no meaningful ways that are listed. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 2 does add further to the mathematical method of claim 1 from which it depends. 
transforming the optimization model in such a way as to search for a minimum value in a range of the variation in the parameters in the optimization model by use of the calculated optimum solution, and 
In ¶[0176] of the specification in the application document, the information processing device is described as a process for transforming the optimization model in such a way as to search for a minimum value in a range of the variation in the parameters.
¶[0176] “the model transformation unit 120 transforms the optimization model in such a way as to search for a minimum value in a parameter variation range. Then, the optimization unit 130 calculates an optimum solution in the optimization model.”
The claim is an information processing device described as a process for transforming the optimization model in such a way as to search for a minimum value in a range of the variation in the parameters and is reciting to perform a mathematical calculation.

calculating the optimum solution in the transformed optimization model
In ¶[0183] of the specification in the application document, the information processing device is described as a process for calculating the optimum solution in the transformed optimization model. 
¶[0183] “Then, the optimization unit 130 calculates an optimum solution in the transformed optimization model.”
mathematical calculation.
Thus, the claim recites a mathematical concept.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 3 does add further to the mathematical method of claim 2 from which it depends. 
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No, much like claim 2, which claim 3 depends, there are no meaningful limits imposed on practicing the abstract idea.

	The claim recites the additional elements of mere data gathering; specifically:
	wherein the operation of transforming the optimization model and the operation of calculating the optimum solution are repeated until a predetermined condition is satisfied
The claim further narrows in the variable to the operation of transforming the optimization model and the operation of calculating the optimum solution are repeated until a predetermined condition is satisfied. MPEP §2106.05(g) Insignificant Extra-
The claim is direct to an abstract idea. 

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 4 does add further to the mathematical method of claim 1 from which it depends. 
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No, much like claim 1, which claim 4 depends, there are no meaningful limits imposed on practicing the abstract idea.

	The claim recites the additional elements of mere data gathering; specifically:
	generating the optimization model based on the parameters in the optimization model
generating the optimization model based on the parameters in the optimization model. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is direct to an abstract idea. 

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 5 does add further to the mathematical method of claim 4 from which it depends. 
storing a prototype model being a model used in generation of the optimization model, and learning data; 
In ¶[0274] of the specification in the application document, the information processing device is described as a process for storing a prototype model being a model used in generation of the optimization mode, and learning data. 
¶[0274] “The data storage unit 151 previously stores a prototype model (form) and learning data.”
mathematical calculation.
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	No, much like claim 1, which claim 4 depends, there are no meaningful limits imposed on practicing the abstract idea.

	The claim recites the additional elements of mere data gathering; specifically:
generating a post-learning model acquired by adjusting the prototype model based on machine learning using the learning data
receiving at least part of the parameters in the optimization model; and 
generating the optimization model based on the parameters and the post-learning model

The claim further narrows in the variable to generating a post-learning model, receiving at least part of the parameters in the optimization model and generating the optimization model based on the parameters. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary data gathering to be insignificant extra-solution activity.
The claim is direct to an abstract idea. 

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements are provided and therefore the claim does not have any meaningful limits for improvement.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Rangarajan et al., U.S. Patent 7,921,061 B2 (hereinafter ‘Rangarajan’) in view of 
Bertsimas, Dimitris, et al. “Theory and Applications of Robust Optimization.” SIAM Review, vol. 53, no. 3, 27 Oct. 2011, pp. 464–501., doi:10.1137/080734510 (hereinafter ‘Bertsimas’).

	Referring to Claims 1, 6 and 7, taking claim 1 as exemplary:
Rangarajan teaches “a memory; and” ([column 25, lines 30 – 35] “By way of example, the storage device(s) 508 can include devices such as disk drives, optical storage devices, solid-state storage device such as a random access memory (“RAM”) and/or a read-only memory (“ROM”), which can be programmable, flash-up-dateable and/or the like.”) 
Rangarajan teaches “at least one processor coupled to the memory, wherein the processor is configured to perform an operation, comprising;” ([column 25, lines 23 – 27 and column 25, lines 55 – 57] “The computer system 500 is shown comprising hardware elements that may be electrically coupled via a bus 524. The hardware elements may include one or more central processing units (CPUs) 502… The computer system 500 may also comprise software elements, shown as being currently located within a working memory 518…”)
	Rangarajan teaches “acquiring an optimization model from an external device for calculating an optimum solution considering variation in one or more parameters” ([column 4, lines 36 – 47] “the manufacturer may then use the optimal solution generated by the model by making changes to any one or more of the pricing of the item and/or component…manufacturers may modify which items/components to transfer between facilities, how much to transfer and when to do so, based on these outputs generated by the model.”
Rangarajan teaches “wherein the optimization model comprises a ([column 5, lines 3 – 7] “The simultaneous price optimization and asset allocation method for maximizing profit is represented as a mathematical model to determine the optimal time-phased pricing strategy, demand strategy, and supply-chain strategy for each item and/or note of a product hierarchy.” Examiner notes: The robust optimization is the robust quadratic optimization.
Rangarajan teaches “calculating the optimum solution of a target variable associated with an objective function in the organization model based on determining uncertainty parameters corresponding to the one or more parameters in the optimization model;” ([column 5, lines 66 – 67 and column 6, lines 1 – 7] “In one embodiment, a set of price points which satisfy the demand-side entities and relationships are generated for each item and/or nodes within the product hierarchy. For example, price points are generated for maximum range of… and a minimum range of… As described herein, the price points are treated as variables, rather than fixed values, for the objective function.”)
Rangarajan teaches “transforming the optimization model based on the calculated optimum solution;” ([column 21, lines 29 – 33] “At step 180, an optimal solution is determined. The optimization model is executed by a solver to determine an optimal solution which simultaneously optimizes prices price and asset allocation for maximum profit while respecting all the modeled constraints.”) 
Rangarajan teaches “outputting the optimum solution corresponding to the prices of the commodities based on the determined uncertainty parameters; and” ([column 23, lines 40 – 47] “An optimization objective function is generated, subject to the filtered constraints as well as the remaining unfiltered constraints of optimization constraints and objectives. The solver examines the feasible solution set determined by the constraints and picks the optimal solution. The optimal solution is determined using the linear demand model. The optimal solution includes the outputs as previously described.”)
Rangarajan teaches “controlling a display to display the output optimum solution.” ([column 24, lines 14 – 19] “Alternatively, the user computers 412, 414, 416, 418 may be any other electronic device, such as a thin-client computer, Internet-enabled gaming system, and/or personal messaging device, capable of communicating via a network… and/or displaying and navigating Web pages or other types of electronic documents.”)
	As per non-exemplary claims 6 and 7, these claims have similar limitations as claim 1 and are rejected based on the reasons given above. 	

	Rangarajan does not appear to explicitly disclose
	robust quadratic optimization model

However, Bertsimas teaches “robust quadratic optimization model” ([p. 12 – 13, 2.3 Robust quadratic optimization] “This is the maximization of a convex quadratic objective (when the variable in the matrix… is quadratic and convex… is always semidefinite) subject to single quadratic constraint… that allows it to be reformulated as a (convex) semidefinite optimization problem.”)

Rangarajan and Bertsimas are analogous art because they are from the same field of endeavor, generally to the maximization of manufacturing profits and, more particularly, to a method and system for simultaneous price optimization and asset allocation to maximize manufacturing profits and computational attractiveness of Robust Optimization approaches, as well as modeling power and broad applicability of the methodology.
	Before the effective filing date of the invention, it would have been obvious to a person ordinary skill in the art to have combine the using the optimization system and methods described herein enables manufacturing planners to simultaneously determine optimal prices for products as disclosed by Rangarajan by optimization affected by parameter uncertainty as disclosed by Bertsimas.
	The suggestion/motivation for doing so would have been the robust optimization for quantifying change in cost associated with optimal solution as disclosed by Bertsimas [p. 8, bottom paragraph] “Robust Optimization is distinctly different than sensitivity analysis, which is typically applied as a post-optimization tool for quantifying the change in cost of the associated optimal solution with small perturbations in the underlying problem data.”
	Therefore, it would have been obvious to combine Rangarajan with Bertsimas for the benefits of generally to the maximization of manufacturing profits and, more particularly, to a method and system for simultaneous and computational attractiveness of Robust Optimization approaches, as well as modeling power and broad applicability of the methodology to obtain the invention as specified in claims 1, 6 and 7.

	Regarding Claim 2: The information processing device according to claim 1, wherein, the operation further comprise:
Rangarajan teaches “transforming the optimization model in such a way as to search for a minimum value in a range of the variation in the parameters in the optimization model by use of the calculated optimum solution, and” ([column 23, lines 32 – 37] “Some redundant constraints are filtered and others are subsequently transformed into a form that is acceptable to the MILP (mixed integer linear programming) solver. For example, logical constraints are filtered and transformed into a linear form. Moreover, discontinuous constraints, such as for ranges, may also be filtered and transformed.”)
Rangarajan teaches “calculating the optimum solution in the transformed optimization model.” ([column 23, lines 38 – 40] “In one embodiment, the filtered constraints as well as MILP (mixed integer linear programming) solvable constraints generated in step 160 are used to generate the optimization objective function.”) 

	Regarding Claim 3: The information processing device according to claim 2, 
Rangarajan teaches “wherein the operation of transforming the optimization model and the operation of calculating the optimum solution are repeated until a predetermined condition is satisfied.” ([column 9, lines 14 – 21] “The regression Beta coefficients are used to generate the predicted demand points. A calculation of the demand using the linear demand model and the Beta coefficient is performed. For example, for each price point determined at step 120 and for each future time phase, the predicted demand is generated. Thus, after determining the beta coefficients using regression, two levels of approximation are performed to arrive at a linear model of generating the demand points…”)

Regarding Claim 4: The information processing device according to claim 1, wherein the operation further comprises: 
Rangarajan teaches “generating the optimization model based on the parameters in the optimization model.” ([column 15, lines 40 – 46] “At step 160, optimization constraints are generated for both supply-side constraints as well as demand-side constraints. The objective function is then solved subject to both of these supply and demand constraints. Optimization constraints may be generated using the input values for supply and demand business rules…”)

Regarding Claim 5: The information processing device according to claim 4, wherein the operation further includes: 
Rangarajan teaches “storing a prototype model being a model used in generation of the optimization model, and learning data;” ([column 23, lines 49 – 59] “In one embodiment, the optimization post-processor 340 receives the non-linear demand model specification and the determined Beta coefficients from repository 245 and feeds the optimal price points from the optimal solution 330 into the non-linear demand model… The generated optimization results may be stored in the repository 250. In one embodiment, post-processing may be selectively omitted, whereby the optimal solution 330 is stored in the optimization results repository 250…”)
Rangarajan teaches “generating a post-learning model acquired by adjusting the prototype model based on machine learning using the learning data;” ([column 23 – 24, lines 60 – 67 and 1 – 15] “Fig. 4 is a block diagram illustrating components of an exemplary operating environment in which various embodiments of the present invention may be implemented. The system 400 can include one or more user computers... which can be used to operate a client… The user computers… can be general purpose personal computers… may also have any of a variety of applications, including one or more development systems, database client and/or server applications…”)
Rangarajan teaches “receiving at least part of the parameters in the optimization model; and” ([column 25, lines 12 – 19] “Similarly, any necessary files for performing the functions attributed to the computes… may be stored locally on the respective computer and/or remotely, as appropriate. In one set of embodiments, the database 420 may be a relational database, such as Oracle 10g, that is adapted to store, update, and retrieve data in response to SQL-formatted commands.”) 
Rangarajan teaches “generating the optimization model based on the parameters and the post-learning model.” ([column 26, lines 20 – 30] “the teaching herein may be extended to cover default configuration for other data visualizations. The scope of the invention should, therefore, be determined not with reference to the above description, but instead should be determined with reference to the pending claims along with their full scope or equivalents.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127